Brown, J.
(dissenting). It is hardly credible that the Legislature intended, by passage of the Security Deposit Act (Act), to foster a cottage industry for tenants to chum a per se but nonetheless harmless infraction into a treble damages windfall; such a result advances no remedial or deterrent policy. The courts of the Commonwealth are surely “no bourse for sordid money-getting, no mart of trade or commerce.” Cardozo, 2 N.Y. St. B.A. Bull. 535 (1930). In doing justice across the wide spectmm of civil disputes, it has been observed more than once that we can only “wish the needy knew how to put the law to work for them as assiduously as the greedy seem to do.” Edinburg v. Edinburg, 22 Mass. App. Ct. 199, 210 (1986) (Brown, J., concurring). This is not an instance of a tenant’s enforcement action, designed and pursued as a “vindicative lawsuit[]” as has been “encouraged” by the Legislature, see Hampshire Village Assocs. v. District Ct. of Hampshire, 381 Mass. 148, 151, cert, denied sub nom. Ruhlander v. District Ct. of Hampshire, 449 U.S. 1062 (1980); Mellor v. Berman, 390 Mass. 275, 281 (1983), to deter and correct wrongdoing, but rather it has a vindictive character in the worst sense of that descriptive word.1
It is understandable that the landlord, Beaudry, declined to join the present proceeding. He has already gone to some lengths in the Housing Court and before this court in Taylor v. Beaudry, 75 Mass. App. Ct. 411 (2009) (Taylor I), to oppose the tenant’s *114claims, and no doubt has incurred considerable expense in doing so. The Act is not designed to ran a landlord into the ground in defending against a tenant’s efforts to assert an untenable treble damages claim. Contrary to the Legislature’s intent, the prolonged litigation under the Act here has been to add (not remove) the economic disincentives for the parties to prosecute, or, in this case, defend against a small dollar amount consumer action. “In this court as an appellate tribunal an award of damages must stand unless to make it or to permit it to stand was an abuse of discretion on the part of the court below, amounting to an error of law.” Mirageas v. Massachusetts Bay Transp. Authy., 391 Mass. 815, 822 (1984), quoting from Bartley v. Phillips, 317 Mass. 35, 43 (1944).
On the record before this court, the damages award for the tenant constitutes an error of law. I believe that to allow the damages judgment to stand, despite the absence of a cross appeal, would amount to a miscarriage of justice. I am not prepared to ignore this court’s role as an appellate tribunal to correct, where necessary, an entirely erroneous judgment that so unfairly punishes a party as to cause justice to miscarry.2
Findings, a. Tenancy and holdover. The tenant paid a security deposit of $1,375, equal to one month’s rent, to the landlord in November of 2003, in connection with a series of short-term tenancies. The last tenancy commenced on August 1, 2007, and terminated on August 31, 2007, the term having been memorialized in a written lease contract dated July 29, 2007, by and between the parties.
The tenant failed to move out and surrender possession of the leased premises on August 31, 2007, as he was obliged to do. As of September 1, the tenant had not removed his belongings from the premises.3 His vehicle remained parked in close vicin*115ity to the building. The tenant did not return the keys to the landlord. The judge found there was “no evidence of the tenant ever having requested the return of his security deposit in August 2007 or September 2007 as he might have done simultaneously with the removal of all of his belongings and the return of his house keys.” Nor did he leave the premises in good condition, exclusive of ordinary wear and tear.
b. Deposit monies returned. Details of waste caused by the tenant were set forth in a letter that the landlord sent by mail on October 1, 2007, together with a check in the amount of $871.67. The tenant admittedly received that payment the next day and accepted the same. Nonetheless, he sent off a prompt reply by a letter mailed on October 9, 2007, to the landlord, making a demand for payment of treble damages in the amount of $3,582.76. (He has not included a copy of his demand letter in the record of either of his two appeals.)
Having received the demand on October 10, 2007, the landlord that same day returned to the tenant by mail the deposit remainder, enclosing a $613.14 check, monies that had been withheld due to waste and related repairs.4 The tenant indorsed and deposited *116the check. This was day thirty-nine (39) from the end of his occupancy.
c. Complaint. Six days later, on October 16, 2007, the tenant commenced the underlying action in the Housing Court. He alleged he was owed “$109.81 in interest on the security deposit and last months rent.”5 He requested the judge to treble the $1,375 deposit and the $109.81 interest, and award that sum — $4,754.43 — with costs and attorney’s fees. The judge (who later heard the case on remand) originally dismissed the complaint. In Taylor I, supra, this court vacated the dismissal and remanded the case, which led to the hearing and the judge’s findings and ruling summarized herein.
Trial judge’s rulings. On remand, the judge ruled the landlord had timely returned the $871.67 deposit monies, doing so by mail on October 1, precisely thirty days from September 1, 2007, the earliest date when the tenant’s occupancy could have ended. As for the $613.14 remainder, the judge ruled the landlord failed timely to return that sum in that he mailed it to the tenant on October 10, 2007, nine days too late. The judge ordered the *117$613.14 trebled, without deduction,6 and awarded the total to the tenant. The judge declined to award costs. The tenant then lodged this appeal; the landlord has elected not to appear in this round of appellate proceedings.
Discussion. 1. The Act. General Laws c. 186, § 15B, amended through St. 2004, c. 416, § 1, defines the rights and duties of a residential landlord and tenant, with regard to a deposit pledged by the latter to secure his or her performance under a lease contract (or other agreement). See Hampshire Village Assocs. v. District Ct. of Hampshire, 381 Mass. at 152. The Act combines and ties together detailed regulatory mandates for landlords, with a specialized compensatory damages scheme for aggrieved tenants. Justification for the Act can be drawn from the “unique factual and legal characteristics of the landlord-tenant relationship that justify special statutory treatment inapplicable to other litigants.” Id. at 154, quoting from Lindsey v. Normet, 405 U.S. 56, 72 (1972).
In particular, “[b]y limiting the freedom of landlords and tenants to contract in this regard [as to security deposits], the Legislature manifested a concern for the welfare of tenants in residential property who, as a practical matter, are generally in inferior bargaining positions and find traditional avenues of redress relatively useless; i.e., the legal expense of chasing a security deposit would be more than the amount of the deposit” in and of itself. Id. at 152-153, quoting from Goes v. Feldman, 8 Mass. App. Ct. 84, 91 (1979).
Tenants may bring an action to enforce the Act’s provisions, but recovery nonetheless hinges on the customary showing that a violation caused the tenant to suffer an injury or loss of money. The instant facts foreclose a claim by the tenant to recover damages under the Act. His contentions otherwise lack merit for the following reasons.
*118a. Termination of occupancy. The tenant argues he vacated the premises by August 31, 2007, when his tenancy terminated pursuant to the lease. His evidentiary showing left the judge unconvinced, and he found that the tenant had held over and ended his occupancy no sooner than September 1. The tenant claims this was error. He had the burden of proving when in fact he surrendered possession. Caruso v. Shelit, 282 Mass. 196, 199 (1933). He has not shown that the judge’s finding was clearly erroneous.7
The judge had a first-hand view of the presentation of the evidence, assessed its weight and credibility, including the parties’ contradictory testimony, see note 3, supra, and found that the landlord’s narrative was the only credible account of the events in question. “Where there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Gallagher v. Taylor, 26 Mass. App. Ct. 876, 881 (1989), quoting from Anderson v. Bessener, 470 U.S. 564, 573-574 (1985).
The record before this court does not contain a transcript of the evidentiary hearing. “Without a record of the testimony or representations at the hearing, we have no basis for concluding that the evidence did not support the judge’s finding[]” as to when the tenant had relinquished possession of the premises. Arch Med. Assocs., Inc. v. Bartlett Health Enterprises, Inc., 32 Mass. App. Ct. 404, 406 (1992). See Kunen v. First Agric. Natl. Bank of Berkshire County, 6 Mass. App. Ct. 684, 691-692 (1978). The tenant has not supplied the court with an adequate record to support his assignments of error,8 and, thus, no reasonable basis exists for the court to review, much less disturb, the judge’s findings.9
*119b. Return of part of deposit. As the case stands, on the facts, the landlord’s duty under G. L. c. 186, § 15B, to return the deposit accrued no earlier than September 1. His time to do so expired October 1. The tenant contends the judge erred as matter of law by ruling that the landlord’s “return” of the $871.67 funds, by mailing on October 1, was timely. The tenant argues that the word “return” as used in § 15B means the tenant must “receive” the deposit monies within the statutory period. The text of the Act does not support the reading the tenant has superimposed on it.10
Nowhere in G. L. c. 186, § 15B, does the Legislature refer to a tenant’s “receipt,” or his or her “receiving” security deposit funds, for purposes of defining the landlord’s corresponding duty to return the deposit to the tenant. The dictionary meaning of the verb form of “return,” with reference to an item, is “to put, . . . send back to [its] original place, . . . [or] repay.” Random House Dictionary of the English Language 1225 (unabridged ed. 1973). The act of sending back the deposit to a tenant, not actual receipt, is what the Act commands a landlord to perform within the time allowed. Proof of mailing provides some certainty in this highly technical statutory context. The court declines the tenant’s invitation to add to or alter the words the Legislature has chosen to employ in the Act.
It bears some emphasis that under the Act, the purpose of a tenant’s security deposit is to “provide a source of funds for the payment of the cost of repairs for which a tenant is responsible.” Jinwala v. Bizzaro, 24 Mass. App. Ct. 1, 7 (1987). “It would not *120be in keeping with this purpose” if the court were to interpret the Act in such a way as “to require return of a security deposit before the tenant vacates the premises.” Neihaus v. Maxwell, 54 Mass. App. Ct. 558, 562 (2002). By his holding over, the tenant altered the time when the landlord was obliged to return the deposit, a conclusion entirely consistent with the architecture of the Act as a whole.11
The Act draws a plain distinction between two materially different events: termination of the tenancy, as specified by the lease, on the one hand, and the termination of the occupancy, as in the holdover situation or tenancy-at-sufferance (or tenancy-at-will), on the other hand. See G. L. c. 186, § 15B(4), (6)(b), & (6)0?). The termination of the tenancy is typically a straightforward situation where both the residential tenant and landlord can predict with certainty the time line from which their corresponding rights and obligations under the Act accrue. By contrast, the termination of a holdover tenant’s occupancy can be (as here) an unsettled circumstance, which may allow for some measure of doubt in the minds of the landlord and tenant, as to when certain obligations, including but not limited to the “return” of the security deposit, must be accomplished. That is why implicitly the Act requires the imposition of treble damages for a landlord’s failure to return the deposit, only in the context of the former event, i.e., within thirty days after “termination of the tenancy,” under the combined provisions of § 15B(6)(e) and (7), as opposed to the end or termination of the occupancy of the holdover tenant, see § 15B(4), providing that the lessor “shall, within thirty days after the termination of occupancy under a tenancy-at-will . . . return to the tenant the security deposit or any balance thereof.” A tenant who holds over in effect becomes by law a tenant-at-sufferance. The instant case falls into the latter category for which treble damages are not authorized under § 15B(7) for a landlord’s late return of deposit funds. Belatedly, as involved here, a residential landlord’s failure to comply with the specific documentary and accounting requirements, mandated by § 15B(4)(iii) and (6)(6), does not, in and of itself, constitute an act on which treble damages may *121be based under § 15B(7). Section 15B(7) authorizes multiple damages if, and only if, the landlord (or agent) runs afoul of § 15B(7)(a), (d), or (e), none of which is implicated in the present controversy.12
The judge correctly held the landlord timely returned the $871.67, but failed timely to return the $613.14 balance. In the end, I return to the larger question whether the tenant stated a claim under the Act upon which relief may be granted, an issue subject to plenary review. See Rattigan v. Wile, 445 Mass. 850, 855 (2006). Here, dismissal was required.13
c. No harm. Admittedly, the landlord violated the Act by providing the tenant with an unswom-to list of the damage to the premises, rather than one that was attested to and signed under the penalties of perjury. The noncompliant list could not deter the tenant from asserting any legal rights under the Act. The defective list did not render the tenant any worse off than if the landlord had satisfied the Act’s documentary requirements for disclosure of waste at the end of the occupancy. Compare Hershenow v. Enterprise Rent-A-Car Co. of Boston, Inc., 445 Mass. 790, 800-801 (2006) (noncompliant terms in automobile rental contract caused no harm to customer who was no “worse off during the rental period than he or she would have been had the [contractual terms] complied in full” with governing law). The tenant was made whole; he was not forced to resort to legal process to correct wrongdoing nor was he denied his legal rights. Nonetheless, he chose to pursue an action, not only for relief in the form of treble damages, but also court costs and other fees. This was folly, for it has never been shown he suffered an “injury” or “loss of money” consistent with any accepted understanding of those terms as defined by the Supreme Judicial *122Court and this court. See, e.g., id. at 800-802; Casavant v. Norwegian Cruise Line Ltd., 460 Mass. 500, 503 (2011). See also Kwaak v. Pfizer, Inc., 71 Mass. App. Ct. 293, 298-301 (2008).
The judgment should be vacated, and the case remanded for entry of a judgment dismissing the complaint. I would not award costs to either of the parties.

The tenant’s conversant knowledge of the Act was evident in his successful pro se prosecution of a prior appeal in Taylor v. Burke, 69 Mass. App. Ct. 77 (2007), involving the intricacies of the Act’s custodial requirements for a security deposit. The tenant had there sued a different landlord, again seeking treble damages under the Act.


I reach this result with some chagrin given this court’s prior opinion in Taylor I, supra. The Ml court in Taylor I, however, did not have the benefit of the detailed findings of fact issued by the Housing Court judge, who heard the case anew on remand from this court. Only with the benefit of the factual findings can the rather dim pleadings, especially the tenant’s complaint, be adjudged for what they are: a misguided prosecutorial effort by a residential tenant to seek damages in an instance where none were warranted. See generally Ward, Massachusetts Landlord-Tenant Practice: Law and Forms §§ 7(a) & 9(e) (2011).


On this point, the landlord had so testified and had introduced photographic *115evidence. The Housing Court judge credited the landlord’s version of the events, and found the tenant’s contrary account not credible.


In his own appellate brief filed in Taylor I, the tenant made a point of mentioning that his former landlord had “claimfed] protection under Castenholz v. Caira, 21 Mass. App. Ct. 758 (1986).” That case provides:
“Section 15B ... is not a minefield of potential multiple penalties for a landlord who makes an innocent mistake. Any one of the violations of duty listed in subsection (6) will entitle the tenant to immediate return of his entire deposit on request, regardless of whether the violation was innocent or wilful. If the landlord refuses to acknowledge his error and return the deposit, thus forcing the tenant to employ legal process to vindicate his rights, the landlord will be liable for treble damages, interest, costs, and attorney’s fees.” (Citation omitted.)
Id. at 762-763.
Taylor I criticized the Castenholz rationale. I need not enter into a retroactivity inquiry. Taylor I did not announce a new rule but rather construed certain provisions of the Act. No analysis of retroactive or prospective effect need be considered because those provisions have had the same meaning since being enacted. Cf. McIntire, petitioner, 458 Mass. 257, 261 (2010), cert, denied, 131 S. Ct. 2909 (2011). That said, it is not immaterial that the landlord here is said to have acted, at least in part, in reliance on Castenholz. It does bear some emphasis that, as of October, 2007, when the conduct at issue here
*116occurred, the holding in Castenholz had not been limited, altered, or otherwise refined by a reported opinion of the Supreme Judicial Court or this court. In short, Castenholz defined certain aspects of the Act, and it has been part of our residential landlord and tenant jurisprudence now for more than twenty years. In the interim, the Legislature has amended the Act on more than one occasion (see St. 1986, c. 557, § 164; St. 1992, c. 133, § 522; St. 2004, c. 417, § 1) but has not seen fit to change the Act to alter the interpretation given it by Castenholz. Because the design of the Act bears an obvious affinity to proceedings in equity, the landlord’s reliance on extant governing case law interpreting the Act is not without some significance. In a recent opinion, albeit involving a common-law rule, this point was made clear in Papadopoulos v. Target Corp., 457 Mass. 368, 385 (2010): “[C]hanges to the common law that have the potential to expand tort liability should be limited to prospective application only where it is likely that . . . [conduct has followed] in substantial reliance on the previously existing common law.” The same is true here as the landlord acted in reliance with Castenholz, the then-existing controlling precedent under the Act. See generally G. Emil Ward, Massachusetts Landlord-Tenant Practice: Laws and Forms §§ 7(a), 9(e).


The “last months rent” reference appears to be a misnomer because no such item was ever held back by the landlord or otherwise sought by the tenant. “A security deposit is not rent.” Mellor v. Berman, 390 Mass, at 280 n.10. A landlord may deduct from the deposit any unpaid rent that has not been lawfully withheld by the tenant, see G. L. c. 186, § 15B(4), in winding up the tenancy. Mellor v. Berman, supra.


initially, the judge deducted $45.83, reasoning that the landlord was entitled to rent for the tenant’s holdover use and occupancy. The tenant filed a motion for reconsideration, and the judge deemed such a deduction inappropriate in the circumstances, since the unpaid use and occupancy rent issue had apparently been decided in a separate proceeding in the small claims session of the District Court. Proof of any such findings or order by the District Court has not found its way into the record on appeal. Assertions as to some form of claim preclusion or res judicata thus cannot be sustained.


“To prevail on appeal on the basis of an assault on a judge’s factual findings is no easy matter, for we accept the judge’s findings of fact as true unless they are ‘clearly erroneous.’ ” Millennium Equity Holdings, LLC v. Mahlowitz, 456 Mass. 627, 636 (2010), quoting from Kendall v. Selvaggio, 413 Mass. 619, 620 (1992).


See Mass.R.A.P. 18(a), as amended, 425 Mass. 1602 (1997). The tenant has appeared pro se at all times, as far as we can glean from the record. “The right of self-representation is not ‘a license not to comply with relevant rules of procedural and substantive law.’ ” International Fid. Ins. Co. v. Wilson, 387 Mass. 841, 847 (1983), quoting from Faretta v. California, 422 U.S. 806, 834-835 n.46 (1975).


Compare Taylor I, where this court was obliged, for purposes of reviewing
*119the challenged judgment of dismissal, to accept the factual allegations as true.
On remand, the trial judge heard and received evidence offered by the parties, and issued detailed factual findings, which I have summarized above. Based on those factual findings, not shown in this appeal to be clearly erroneous, the tenant cannot prove as matter of law a violation of the Act upon which relief can be granted.


I interpret the words of the Act consistent with “their literal meaning and the purpose and history of the statute within which they appear.” Atlanticare Med. Center v. Commissioner of the Div. of Med. Assistance, 439 Mass. 1, 6 (2003), quoting from Massachusetts Hosp. Assn. v. Department of Med. Sec., 412 Mass. 340, 345-346 (1992). The text “is neither peculiar nor technical, but is comprised rather of familiar words,” employed to address the well-known security deposit problems. Jason v. Jacobson, 387 Mass. 21, 24 (1982), quoting from New England Med. Center Hosp., Inc. v. Commissioner of Rev., 381 Mass. 748, 750 (1980).


In any event, it would seem that logic dictates that the landlord should be given a reasonable time to ascertain whether there has been any damage to the premises so that he may determine the costs needed for repair.


Even if it could be said that a landlord’s breach of the documentary and accounting requirements might form the basis of a G. L. c. 93A violation, see 940 Code Mass. Regs. § 3.17(4)(h) (1993), which would, in turn, by necessity, require the aggrieved tenant to serve a demand letter upon the landlord and commence an action no earlier than thirty days thereafter. Here, the tenant’s action was commenced some six days after having made a written demand of his landlord for treble damages. See Casavant v. Norwegian Cruise Line Ltd., 460 Mass. 500, 505-507 (2011).


This is not technically a dismissal on the pleadings, but akin to a directed verdict on the evidence, since the tenant has not sustained his burden of proving a claim for relief under the Act.